Citation Nr: 0706668	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability. 

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
right hand disability.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.

5.  Entitlement to a compensable rating for a right wrist 
scar.

6.  Entitlement to service connection for a skin condition of 
the face.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.

The veteran has requested benefits for convalescence 
following his knee surgeries in October and December 2004, 
but these claims have not yet been addressed by the RO.  As 
such, they are referred to the RO for appropriate action.

The issues of a skin condition of the face and of bilateral 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to show the presence of 
ankylosis in the veteran's right hand, and the range of 
motion of the veteran's thumb is not limited.

2.  Blood pressure testing has failed to show that the 
veteran has had either diastolic pressure of 110 or more; or 
systolic pressure of 200 or more during the course of his 
appeal.

3.  The scars on the veteran's right wrist/hand do not impact 
the hand's function, have not been shown to be painful, and 
do not cover at least 144 square inches.

CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a right 
hand disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5010, 5228, 5229 (2006).

2.  Criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7101 (2006).

3.  Criteria for a compensable rating for scars of the right 
wrist/hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 7802, 7803, 
7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.




Right hand disability.

The veteran's right hand is currently rated at 10 percent 
under 38 C.F.R. § 4.71a, DC 5010, based on an X-ray showing 
of osteoarthritis in the veteran's right hand.

Under DC 5010, traumatic arthritis, when substantiated by X-
rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. §  4.71a, DC 5010, Note (1).

At a VA examination in August 2004, the veteran indicated 
that his biggest concern with his right hand was a weak grip, 
but he admitted that he had not had any further treatment or 
evaluation of his hand since he had surgery on it to repair a 
tendon in 1990.  The examiner indicated that there was a 
zigzag type scar going from the right palmar facia up to the 
fourth digit.  The veteran could make a fist with his right 
hand, and the examiner estimated that the veteran's grip 
strength was 4.5 out of 5.  The veteran was able to touch all 
five fingers to his palm, he could fully extend all of his 
fingers, and he could touch the tip of each finger to his 
thumb.  X-rays showed mild soft tissue swelling with early 
osteoarthritis, and the examiner found that the veteran had 
no obvious problem with his right hand, other than the scar 
and slight trouble getting his fourth finger completely 
extended.

Treatment records (such as a treatment report from February 
2005) confirm the limitation of motion of the fourth finger 
on the right hand, but fail to show any additional disability 
involving the veteran's right hand.

A 10 percent rating is the highest rating assigned for 
limitation of motion of the index finger.  38 C.F.R. § 4.71a, 
DC 5229.  A 20 percent rating may be assigned for limitation 
of motion of the thumb, but the medical evidence demonstrates 
that the veteran is able to fully move his right thumb.  
38 C.F.R. § 4.71a, DC 5229.  A rating in excess of 10 percent 
is only available for hand injuries if there is ankylosis 
present in some capacity.  However, the medical evidence 
fails to show any ankylosis, as the veteran is able to move 
all of the fingers on his right hand, as well as the right 
hand itself.

Accordingly, a rating in excess of 10 percent is not 
available for the veteran's right hand disability and the 
veteran's claim is therefore denied.

Hypertension

The veteran's hypertension is currently rated at 10 percent 
under 38 C.F.R. § 4.104, DC 7101.  A 10 percent rating is 
assigned for hypertension when diastolic pressure is 
predominantly 100 or more; when systolic pressure is 
predominantly 160 or more; or when the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is assigned when diastolic 
pressure is predominantly 110 or more; or when systolic 
pressure is predominantly 200 or more.

The veteran has provided a number of blood pressure readings 
both prior to and during the pendency of his appeal.  In 
February 2003, it was 130/80; in August 2003 it was 136/80; 
in April 2004 it was 133/89;  July 2004 readings were 148/91 
and 144/90; August 2004 readings were 172/107 and 185/99; and 
September 2004 readings were 131/71.  

While the veteran's blood pressure has fluctuated during the 
course of his appeal, diastolic pressure of at least 110 has 
not been shown at any point.  Similarly, the veteran has not 
demonstrated systolic pressure that is 200 or more at any 
time.  Although the veteran takes daily blood pressure 
medication, this factor alone does not mandate a rating in 
excess of 10 percent for hypertension  Accordingly, the 
criteria for a rating in excess of 10 percent for 
hypertension have not been met, and the veteran's claim is 
therefore denied.


Right wrist scar

A VA examination of the veteran's right hand and wrist in 
August 2004 concluded that the veteran had no problem other 
than a scar from a surgical repair of a tendon in his right 
hand.  A scars examination in August 2004 found that the 
veteran had one scar that was 10 cm in length going from the 
right palm to the tip of the fourth digit, and two small 
scars on the right forearm measuring 3 cm and 1.5 cm.  The 
scars were well-healed and nonadherent.  No keloids had 
formed and the examiner indicated that the scars did not 
cosmetically affect the veteran and did not interfere with 
function.  

The veteran currently receives a noncompensable rating for 
the scars on his right hand/wrist under 38 C.F.R. § 7805; 
which requires scars to be rated based on the limitation of 
function of affected part.  In this case, the VA examination 
demonstrated that there was no limitation of function, and as 
such a compensable rating is not available under this 
diagnostic code.

Other rating codes have also been considered, but the 
veteran's scars fail to meet the criteria for any higher 
rating.  For example, 38 C.F.R. § 4.71a, DC 7802 provides 
ratings for scars (not of the head, face, or neck) that are 
superficial and that do not cause limited motion; however, a 
10 percent rating requires the scar to cover an area of 144 
square inches (929 sq. cm.) or greater.  As the veteran's 
largest scar is 10 cm long, and impacts less than the width 
of a finger, the surface area covered by the veteran's scars 
fall well short of the surface area required for a 
compensable rating.

A 10 percent rating may also be assigned under 38 C.F.R. 
§ 4.71a, DC 7804 for scars that are superficial, but painful 
on examination.  However, there is no indication that the 
veteran's scars were painful in any way.  

Accordingly, the criteria for a compensable rating for scars 
on the right hand/wrist have not been met, and the veteran's 
claim is therefore denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in February 2004.  By this, and by the statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a right hand disability 
is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for right wrist/hand scars is denied.


REMAND

The veteran is currently rated at 10 percent for each knee 
under 38 C.F.R. § 4.71a 5259 for removal of semilunar 
cartilage.  During the course of his appeal, the veteran 
underwent surgical procedures on both knees in October and 
December 2004.  As the veteran's last VA examination (in 
August 2004) occurred prior to his knee surgeries, a new 
examination is necessary to determine the present condition 
of his bilateral knee disabilities.    

The veteran also filed a claim of entitlement to service 
connection for a skin condition of the face.  The veteran's 
service medical records indicate that in 1984 the veteran was 
diagnosed with pseudofolliculitis barbae and placed on 
permanent profile.  Several years after service, in October 
2003, the veteran was treated for urticaria of the face.  As 
the RO addressed only the urticaria, and failed to address 
the pseudofolliculitis barbae, a remand is necessary for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from November 2005 to the present.

2.  When the requested development is 
accomplished, schedule the veteran for a 
VA examination to evaluate the current 
condition of his knees.  Ensure that the 
claims folder is reviewed prior to the 
examination, and that any tests deemed 
necessary are performed.  The examiner 
should specifically discuss the range of 
motion and stability of each knee. 

3.  Schedule the veteran for a 
dermatological examination, the examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Specifically, the examiner should diagnose 
any current skin condition affecting the 
veteran's face and then provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any diagnosed skin condition of the 
face was either caused by, or began 
during, the veteran's military service.  
Any opinion should be supported by a 
complete rationale.  The examiner should 
specifically address the diagnosis of 
pseudofolliculitis barbae in service, and 
indicate whether it is still present.

4.  Thereafter, readjudicate the veteran's 
claims.  If any claims remain denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period for 
response before returning the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


